/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed 2/26/2022 have been fully considered but they are not persuasive. Please see explanation below..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Luo (20200203446 A1)


    PNG
    media_image1.png
    297
    584
    media_image1.png
    Greyscale

Regarding claim 1, Luo teaches an display panel, comprising: 
an array substrate (please see figure above) comprising a display area (please see emitting areas above) and a non-display area (please see bank areas above); 
a first electrode (par. 62) disposed on the array substrate and corresponding to the display area; 
a pixel definition layer (fig. 4f: 2) disposed on the array substrate and corresponding to the non-display area; 
an organic functional layer (fig. 4f: 3) disposed on the first electrode and the pixel definition layer; 
a second electrode (fig. 4f: 4) disposed on the organic functional layer; 
a covering layer (fig. 4f: 9) directly disposed on the second electrode and corresponding to the display area; and 
an auxiliary electrode (fig. 4f: 8) disposed on the second electrode and corresponding to the non-display area, wherein the auxiliary electrode is connected in parallel with the second electrode (par. 71).  

Regarding claim 2, Luo teaches an display panel in claim 1, wherein: a material of the covering layer comprises an organic material (par. 76); and a material of the auxiliary electrode comprises a metal material (par. 72).  
Regarding claim 3, Luo teaches an display panel in claim 1, wherein: the organic functional layer comprises: a light-emitting function layer (par. 45) disposed on the first electrode; and an electron transport layer (par. 45) disposed on the light-emitting function layer and the pixel definition layer.  
Regarding claim 5, Luo teaches an display panel in claim 1, wherein: the pixel definition layer comprises: a first layer, wherein edges of the first layer cover the first electrode (par. 62 and fig. 4 shows 2 above/covering the emitting layer and the electrode below it); and a second layer disposed on the first layer (please see fig. 4f).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo as applied to claim 3 above, and further in view of Lu (20190006427 ).
Regarding claim 4, Luo teaches an display panel in claim 3.

*a hole injection layer
Lu teaches an OLED array wherein HIL is added.  The use of HIL is known on the art since it increases device efficiency.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Allowable Subject Matter
Claims 6-10 allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894